ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_05_EN.txt. 110

DISSENTING OPINION OF JUDGE SCHWEBEL

While joining my colleagues in voting in favour of the Court’s render-
ing an Advisory Opinion in this case, and in favour of the Court’s reply to
question 1, I regret to be obliged to dissent from the Opinion as a whole in
view of my disagreement with the Court’s reply to the essential question,
question 2.

OBSERVATIONS ON QUESTION 1

I have voted in favour of the Court’s reply to question 1 with some hesi-
tation. That reply is, I believe, correct, not because Judgement No. 333
of the United Nations Administrative Tribunal is sound, nor because
the Tribunal adequately or rightly responded to the question of whether
a legal impediment existed to the further employment by the United
Nations of Mr. Yakimetz after the expiration of his fixed-term contract
on 26 December 1983. On the contrary, the Tribunal’s Judgement is
spangled with error and such inferential response as it may be said to
have given to the question of a legal impediment was unsupported by
the facts. Nevertheless, the Court’s reply to question 1 may be accepted
as correct within the narrow confines of that question, as the Court has
chosen — even more narrowly — to interpret it, namely: the Tribunal
did not fail to exercise its jurisdiction since one may deduce from Judg-
ment 333’s elliptical text, as elucidated with the help of its concurring and
dissenting opinions, that the Tribunal did address its mind to the ques-
tion of whether a legal impediment to a career appointment existed. As
far as the text of that Judgement reveals, the Tribunal’s mind was far
from clear; at any rate, the expression which the Judgement gives of the
Tribunal’s ratiocinations in this regard is obscure. Nevertheless, for the
reasons which Judge Jennings sets forth in the dissenting opinion which
follows this opinion, the Court’s reply to question 1 is sustainable, since
the Judgement of the Tribunal would not appear to constitute a failure to
exercise jurisdiction so much as an erroneous exercise of it. Accordingly,
to vote in favour of the Court’s answer to question 1 is by no means to
suggest that the results of the Tribunal’s addressing its mind to the
issue of a legal impediment are correct. The Court’s opinion rightly
stops short of any such holding or inference.

96
11 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)
OBSERVATIONS ON QUESTION 2

The essential issues of the Yakimetz case are encompassed by ques-
tion 2. As the Secretary-General has acknowledged, the dispute between
the parties turns on “essentially whether the Applicant was given ‘every
reasonable consideration’ for a career appointment pursuant to General
Assembly resolution 37/126...” (A/AC.86/R.118). If he was not, but
if the Tribunal held that he was, the question then arises whether the
Tribunal thus “erred on a question of law relating to the provisions of the
Charter of the United Nations”.

For the reasons so ably and precisely set out in Judge Jennings’ opinion
— and particularly because of the terms of the correspondence he fully
quotes which passed between the Secretary-General and Mr. Yakimetz,
which need not be repeated in this opinion — J am convinced that, in
fact, the Secretary-General did not give Mr. Yakimetz’s candidacy for a
career appointment “every reasonable consideration” — or indeed any
consideration. The letter written on behalf of the Secretary-General on
21 December 1983 is unambiguous and dispositive. It indicates that
Mr. Yakimetz’s candidacy for a career appointment could not be given
every reasonable consideration because “Your situation” was “not
similar to that of ‘most staff members’ with comparable service records,
because your present contract was concluded on the basis of a second-
ment from your national civil service”. It holds that, being seconded, and
having no “expectancy of renewal without the involvement of all the
parties originally concerned”, and having no “expectancy . .. of conver-
sion to any other type of appointment”, Mr. Yakimetz’s name could not
be “‘forwarded to the appropriate Appointment and Promotion body for
reasonable consideration’ for career appointment”. I fail to see how
an analysis of the correspondence between the Secretary-General and
Mr. Yakimetz, particularly the letter of 21 December 1983, can sustain
another interpretation. I find the construction placed upon that corres-
pondence by the Tribunal and by the Court unconvincing — more, in
Judge Jennings’ term, “not possible”.

It is significant that the Tribunal itself could do no more than speak
of what the Secretary-General “apparently decided”; it relies upon an
alleged “plain and simple inference” which it purports to extract from
the text of the critical letter of 21 December 1983. It cannot rely on the
explicit language of that letter, which cuts the other way.

It is true that the letter of 21 December 1983 states that “The Secre-
tary-General has given careful consideration to the issues raised” by Mr.
Yakimetz in his counsel’s letter of 13 December, among which was
Mr. Yakimetz’s entitlement to “every reasonable consideration” for a
career appointment. But the terms of the letter of 21 December express-
ly exclude precisely that latter consideration; accordingly, the inference

97
112 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

which the Tribunal purports to discover, relying only on this reference
“to the issues” which the Secretary-General considered, is fanciful.
The specific governs the general. It is also significant that the Tribunal
felt obliged to criticize the Secretary-General for his failure to state “expli-
citly” before 26 December 1983 that he had given “every reasonable con-
sideration” to the Applicant’s career appointment; the Tribunal recorded
its dissatisfaction at the Secretary-General’s “failure . . . to record suffi-
ciently early and in specific terms the fact” that he had given that appoint-
ment the consideration “enjoined” by the General Assembly. Yet the
Tribunal nowhere supplies a particle of direct evidence in support of its
finding of that “fact” (which it acknowledges actually to be no more
than an inference), nor has a shred of such evidence been pleaded by the
Secretary-General at any stage of the case. For its part, the Court, which
has scrutinized the record of the case, has been unable to produce one
scrap of evidence in support of the Tribunal’s finding that the Secretary-
General gave Mr. Yakimetz’s candidacy for a career appointment every
reasonable or indeed any consideration.

There are two further factors which reinforce the conclusion which
Judge Jennings and Judge Evensen and I share in this regard. They sit
uneasily with the inferential interpretation placed upon the relevant
correspondence by the Tribunal and the Court. The first is that the Secre-
tary-General debarred Mr. Yakimetz from the premises of the United
Nations, a debarral dictated shortly after Mr. Yakimetz’s resignation
from Soviet official positions and his application for asylum in the
United States, and maintained thereafter to the very end of Mr. Yaki-
metz’s service in the Organization. It was explained in his Comments
submitted to the Court on 26 June 1985 (but not explained to Mr. Yaki-
metz at the operative time) that this “decision not to permit the Applicant,
the centre of a controversy between two member States, to enter the Head-
quarters buildings”, was “an administrative decision taken in the light of
all the circumstances of the case and in order to avoid potentially dis-
ruptive consequences for the functioning of the Secretariat” (para. 17).

The mildest observation that may be made in respect of this extraordi-
nary action is that it was hardly consistent with a then existing, contem-
poraneous disposition, or subsequent disposition, on the part of the
Secretary-General to extend to Mr. Yakimetz every reasonable con-
sideration for a career appointment. Can it really be supposed that, at
one and the same time, during a period for all of which Mr. Yakimetz
remained barred from entering the Headquarters building, the Secretary-
General was giving every reasonable consideration to his career appoint-
ment? Can it be thought that it was the view of the Secretary-General that
a staff member merited continued exclusion from his office and from the

98
113 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

United Nations corridors and cafeteria and, at the same time, every rea-
sonable consideration for a permanent appointment upon the expiration
of the fixed-term appointment which he was debarred from serving out
on United Nations premises? Would the “potentially disruptive conse-
quences” to which, post facto, the Secretary-General alluded, have disap-
peared during the post-1983 period in which Mr. Yakimetz, holding a
permanent appointment, would have served, or does this comment of
the Secretary-General indicate that the controversial Mr. Yakimetz,
whose lunching in the cafeteria could be “disruptive”, could not be
seriously considered for a United Nations career, even though his per-
formance ratings were excellent and even though resolution 37/126
required that he be given every reasonable consideration?

The second factor is that the Secretary-General failed to acknowledge,
let alone act upon, the application for a permanent appointment which
Mr. Yakimetz officially submitted on 9 January 1984, days after the expi-
ration of his fixed-term appointment. That reaction, or lack of reaction, to
Mr. Yakimetz’s application for a career appointment suggests not that
“every reasonable consideration” was given to it, but that no consi-
deration was given to it. If there is another explanation of the Secretary-
General’s failure to reply to Mr. Yakimetz’s application which is more
favourable to the Secretary-General’s position, it has not been forth-
coming.

It might be speculated that the Secretary-General did not reply to
Mr. Yakimetz’s application for a career appointment of 9 January because
Mr. Yakimetz filed his application with the Administrative Tribunal on
6 January. But that is conjecture. What is significant is that the Secretary-
General has never advanced this argument, not to Mr. Yakimetz in Janu-
ary 1984 as he could so readily have done, nor to the Tribunal or the Court
thereafter. One is left with the conclusion that the failure to acknowledge
or respond to Mr. Yakimetz’s application of 9 January confirms the
failure of the Secretary-General to give Mr. Yakimetz’s candidacy every
or any reasonable consideration.

THE NATURE OF AN ERROR OF LAW “RELATING TO” THE CHARTER; AND
FURTHER OBSERVATIONS ON QUESTION 2, INCLUDING THE TRIBUNAL’S ERROR
RELATING TO ARTICLE 101, PARAGRAPH 1, OF THE CHARTER

Before looking more closely at the errors of law relating to provisions of
_ the Charter of the United Nations made by the Administrative Tribunal in
this case, it may be useful to comment upon that provision of the Tribu-
nal’s Statute. The terms of Article 11 of the Statute of the Tribunal, as well
as its travaux préparatoires, make clear that an error of law “relating to”
provisions of the United Nations Charter need not squarely and directly

99
114 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

engage a provision of the Charter. It is sufficient if such an error is “in
relationship to” the Charter, “has reference to” the Charter, or “is con-
nected with” the Charter. (See the definitions under “relate” and “relat-
ing” found in The Oxford Dictionary, 1910, Vol. VIII, pp. 397-398, and in
Webster’s Third New International Dictionary of the English Language,
Unabridged, 1976, p. 1916.) The phrase “the provisions” of the Charter
cannot mean all the provisions of the Charter, because no error of the
Administrative Tribunal could apply to all the provisions of the Charter;
that phrase must mean, “one or more provisions” of the Charter. An error,
if it is to furnish ground for objection to a judgement of the Tribunal,
must have a relationship to or be connected with at least one provision
of the Charter. Moreover, when Article 11 of the Statute of the Tribunal
was adopted, it was declared by the co-sponsors of the language in
question that: “The words ‘relating to the provisions of the Charter’ covered
not only interpretations of the provisions of the Charter but also the inter-
pretation or application of staff regulations deriving from Chapter XV of the
Charter.” (A/AC.78/SR.10, p. 3, quoted in Application for Review of
Judgement No. 273 of the United Nations Administrative Tribunal, 1 CJ.
Reports 1982, p. 394, para. 9, and p. 469, para. 21; emphasis added.) It was
understood that:

“The co-sponsors intended by the phrase: ‘a question of law relat-
ing to the provisions of the Charter’ to provide for a case not only
where the Administrative Tribunal might be considered to have
misinterpreted the Charter, but also where the Tribunal might
have interpreted and applied the Staff Regulations in a manner
considered to be inconsistent with the provisions of Chapter XV of
the Charter.” (United Nations, GAOR, 10th Session, Annexes, Report
of the Special Committee on Review of Administrative Tribunal Judge-
ments, p. 10; quoted in Z.CJ. Reports 1982, p. 471, para. 24.)

When the Secretary-General fails to apply a provision of a resolution
binding upon him which the General Assembly has adopted in pursuance
of its authority under Article 101, paragraph |, of the Charter, which pro-
vides that, “The staff shall be appointed by the Secretary-General under
regulations established by the General Assembly”, and when the Admini-
strative Tribunal omits to recognize that failure — and consequently
accepts a failure to apply the governing regulation — the Tribunal errs
on a question of law “relating to” the Charter. That is exactly the instant
case. It is exactly the kind of case which the General Assembly had in
mind when it adopted Article 11 of the Statute of the Administrative Tri-
bunal, as the foregoing quotations from the travaux préparatoires show.

It is of course true that the Secretary-General does not now acknow-
ledge that he failed to apply a provision of a General Assembly resolution
which he does acknowledge is binding upon him. He rather has affirmed

100
115 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

to the Administrative Tribunal and to this Court what he had omitted to
affirm to Mr. Yakimetz: that he had given a career appointment for
Mr. Yakimetz every reasonable consideration. The Secretary-General was
placed in a difficult position by the circumstances of the Yakimetz case;
and his affirmations placed the Tribunal, and this Court, in a delicate
position. The reluctance of the Tribunal and the Court to discount
the Secretary-General’s affirmations is understandable. But, as Judge
Jennings shows, the essence of administrative law and process entails the
possibility of disallowance of the executive’s affirmations. If what is the
fact depends solely on the executive’s post facto, unproved affirmation
of what was the fact, there is no utility in administrative law, processes,
and tribunals. For my part, with every respect for the Secretary-General’s
goodwill and good faith, I regret to be impelled to say that these unsup-
ported statements of the Secretary-General cannot be accepted as
governing.

It would be otherwise if the Secretary-General had substantiated his
alleged consideration not merely by broad and conclusory statements
made well after the operative time, solely in an adversarial context, and
exclusively to the Tribunal and this Court (never, at the operative time, to
Mr. Yakimetz). It would be otherwise if the Secretary-General’s represen-
tative had not written to Mr. Yakimetz in the terms of the letter of 21 De-
cember 1983. But at the operative time, the Secretary-General, far from
informing Mr. Yakimetz that every reasonable consideration to his career
appointment had been given, was being given, or would be given, wrote
Mr. Yakimetz that he could not be given consideration for a career
appointment “because your present contract was concluded on the basis
of a secondment from your national civil service”. I do not believe that
the Secretary-General now can be heard to say the contrary of what he
said at that determinative time.

THE ROLE OF THE COURT IN THIS CLASS OF CASE

The Court reassures itself about the justice of an opinion about which it
appears none too sure by maintaining that its proper role in this class of
case is not to retry the case and to attempt to substitute its own opinion on
the merits for that of the Tribunal. But the Court does not equally empha-
size what it held in 1982, that it is

“very much the business of this Court to judge whether there is a con-
tradiction between a particular interpretation or application of Staff
Regulations and Rules by the Tribunal and any of the provisions of
the Charter” (L.C.J. Reports 1982, p. 359, para. 66).

The Court fails to stress that, as it held in 1973, the Court’s role is to deter-
mine if the circumstances of the case, “whether they relate to merits or
procedure”, show that any objection made to the judgement on one of the
grounds mentioned in Article 11 is well founded:

101
116 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

“In so doing, the Court is not limited to the contents of the chal-
lenged award itself, but takes under its consideration all relevant
aspects of the proceedings before the Tribunal as weil as all relevant
matters submitted to the Court itself by the staff member and by the
Secretary-General with regard to the objections raised against that
judgement. These objections the Court examines on their merits in
the light of the information before it.” (Application for Review of
Judgement No. 158 of the United Nations Administrative Tribunal,
C.J. Reports 1973, p. 188, para. 47.)

Indeed as the Court further held in the Fasla case, “where the judgement
has been challenged on the ground of an error on a question of law relat-
ing to the provisions of the Charter, the Court may ... be called upon to
review the actual substance of the decision” (ibid., para. 48). The Court
further held that, in review proceedings, the Court does not regard itself
“as precluded from examining in full liberty the facts of the case or from
checking the Tribunal’s appreciation of the facts” (ibid., p. 207, para. 85 ).

The extent of the Court’s authority to examine in full liberty the facts of
the case and to pass upon the merits of the Tribunal’s Judgement is con-
firmed by the fact that its advisory opinion in this class of case binds the
Secretary-General and the Tribunal. Article 11, paragraph 3, of the Tribu-
nal’s Statute provides:

“In any case in which a request has been made for an advisory
opinion, the Secretary-General shall either give effect to the opinion
of the Court or request the Tribunal to convene specially in order that
it shall confirm its original judgement, or give a new judgement, in
conformity with the opinion of the Court. If not requested to convene
specially the Tribunal shail at its next session confirm its judgement
or bring it into conformity with the opinion of the Court.”

The phrase, “in conformity with the opinion of the Court” in the first sen-
tence of the foregoing quotation governs the whole of that sentence, as its
punctuation demonstrates. Thus the Secretary-General himself either
must give effect to the Court’s opinion or the Tribunal must act to confirm
its original judgement or give a new judgement, both of which judgements
must be “in conformity with the opinion of the Court”. This ineluctable
interpretation is confirmed by the second sentence of the foregoing provi-
sion, which likewise obliges the Tribunal to bring its judgement “into con-
formity with the opinion of the Court”. As the Court itself recognized in
the Fasla case, “the opinion given by the Court is to have a conclusive
effect with respect to the matters in litigation” in the case before the
Administrative Tribunal (.C.J. Reports 1973, p. 182, para. 39). This is a
“special effect to be attributed to the Court’s opinion by Article 11 of
the Statute of the United Nations Administrative Tribunal . . .” (ibid.,
p. 183, para. 39).

Moreover, it was recognized by its co-sponsors in the course of adopt-

102
117 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

ing Article 11 of the Tribunal’s Statute that “the International Court of
Justice should be the final authority on interpretation of the Charter or of
staff regulations based thereon which might be involved in the Tribunal’s
decisions” (GAOR, 10th Session, Fifth Committee, 498th Meeting, p. 66
(emphasis added); see I.C_J. Reports 1982, p.473, para. 27). The Court was
intended to be and, by the terms of the Tribunal’s Statute, is “the final
judicial arbiter on questions of Charter law”; and “no organ would be
more competent to settle other issues arising from the grounds specified
for review” (Report of the Fifth Committee, GAOR, 10th Session, Agenda
item 49, Annexes, p. 40; see I.C.J. Reports 1982, p. 474, para. 28). It is signi-
ficant that not only was “the final authority” of the Court emphasized —
an authority which accordingly must be able to substitute its opinion on
the merits for that of the Administrative Tribunal, for an opinion which
does not govern cannot be “final”. It is equally significant that it was made
clear by the Report of the Fifth Committee that the jurisdiction of the
Court was defined to embrace the “legitimate interest in ensuring proper
application of the Charter and the Staff Regulations . . .” (ibid.). It could
not be plainer that, under Article 11 of the Tribunal’s Statute, the Court
is “the final authority on interpretation ... of staff regulations based” on
the Charter, i.e., regulations established by the General Assembly under
Article 101, paragraph 1, of the Charter — such as that expressed by reso-
lution 37/126, IV, paragraph 5.

In view of the terms of the Tribunal’s Statute and the foregoing inten-
tions of its draftsmen, and in view of the Court’s proper holding that it
may examine “in full liberty the facts of the case” and check “the Tribu-
nal’s appreciation of the facts” (.C.J. Reports 1973, p. 207, para. 85), I
believe that today’s opinion of the Court, and previous opinions to like
effect, are on weak ground when they shelter behind the conclusion that,
“the Court’s proper role is not to retry the case and to attempt to substitute
its own opinion on the merits for that of the Tribunal” (1.C.J. Reports 1982,
p. 356, para. 58, adopted in this opinion in paras. 27 and 89). On the con-
trary, the Court, when seised of a case of this kind, exercises “judicial
review ... The opinion of the Court is to be given a reformatory charac-
ter.” Since an objection on the ground that the Tribunal has erred on a
question of law relating to a provision of the Charter “relates not to the
validity of the judgment but to the merits of the judgment” of the
Tribunal, this ground affords the Court “true appellate jurisdiction” (Leo
Gross, “Participation of Individuals in Advisory Proceedings before
the International Court of Justice: Question of Equality between the
Parties”, 52 American Journal of International Law (1958), p. 36.)

103
118 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

This is the conclusion which Judge Oda, in his separate opinion, and
which I, in my dissenting opinion, reached in 1982 in the Mortished case,
after an examination of the drafting history of Article 11 of the Statute
of the Administrative Tribunal; it remains correct today (see 1.CJ.
Reports 1982, pp. 393-397, 468-470, 471, and Judge Oda’s separate opin-
ion in the current case, paras. 14-18). It is fully justified by the intent of the
General Assembly in adopting Article 11 of the Statute of the Adminis-
trative Tribunal, as that intent is shown by the quotations from the fra-
vaux préparatoires set out above and in the cited Mortished opinions.
In such a case, the Court is entitled — if not required — to substitute its
opinion for that of the Tribunal on the merits, and both the Secretary-
General and the Tribunal are bound to conform their judgments to the
Court’s opinion. What is at issue in the Yakimetz case is the Adminis-
trative Tribunal’s “interpretation or application” — or misinterpreta-
tion or misapplication — “of staff regulations deriving from Chapter XV
of the Charter”, an issue explicitly declared by the drafters of Article 11
of the Statute to be within the Court’s competence. The Court is fully
empowered to give an opinion on the merits of that issue. Its failure to do
so constitutes a failure to exercise a responsibility validly entrusted to it
by the General Assembly.

It may be added that the exclusionary approach to its jurisdiction which
the Court finds it convenient to adopt in the current case contrasts
tellingly with the extraordinarily expansive approach to its jurisdic-
tion which the Court found it convenient to adopt in the case concerning
Military and Paramilitary Activities in and against Nicaragua (I.C.J.
Reports 1984, p. 392; (C.J. Reports 1986, p. 14).

THE TRIBUNAL’S ERRONEOUS INTERPRETATION OF ARTICLE 101,
PARAGRAPH 3, OF THE CHARTER

While the critical error of law relating to a provision of the United
Nations Charter in this case lies in the Tribunal’s failure to find that
the Secretary-General had not given Mr. Yakimetz’s candidacy every
reasonable consideration, and in its consequent failure to require the
Secretary-General to comply with a regulation binding upon him, estab-
lished by the General Assembly in pursuance of Article 101, paragraph 1,
of the Charter, still another error of law relates to Article 101,
paragraph 3, of the Charter. That provision in effect establishes three
“paramount” considerations in the employment of staff: efficiency,
competence, and integrity. It further provides that: “Due regard shall be
paid to the importance of recruiting staff on as wide a geographical
basis as possible.” That lesser consideration in no way imports that a
change in the nationality of a staff member, much less actions mani-
festing an intent to seek a change in nationality, are considerations
relevant to the suitability for continued service of such a staff mem-
ber. The Administrative Tribunal held in the Estabial case (Judgement

104
119 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

No. 310) that considerations of geographical distribution may not be
given precedence over an employment decision which is to be reached
on the basis of an assessment of an official’s efficiency, competence
and integrity. No less must the paramount considerations of efficiency,
competence and integrity govern considerations of nationality, which
are not even mentioned in the Charter.

For his part, however, the Secretary-General, in his actions relating to
Mr. Yakimetz, clearly gave weight to what he described as “the events of
10 February 1983, and thereafter” (the date being that of Mr. Yakimetz’s
communication to the Government of the USSR resigning his positions
with it); in his Comments to the Court of 26 June 1985, the Secretary-Gen-
eral acknowledged that all the circumstances of which he took account
“obviously included the Applicant’s proposed change of nationality”
(para. 14). For its part, the Tribunal defined as one of the three legal issues
of the case: “The consequences of the application of United Nations rules
and regulations in relation to the United States law on resident status and
citizenship.” In that regard, it held:

“XII. The Applicant was entitled to act in any way he considered
best in his interest, but he must necessarily face the consequences for
his actions ... Another consequence of his actions raised the question
of his suitability as an international civil servant. In Judgement
No. 326 (Fischman), the Tribunal referred to the widely held belief
mentioned in a report of the Fifth Committee of the General Assem-
bly that

‘International officials should be true representatives of the cul-
tures and personality of the country of which they were nationals, :
and that those who elected to break their ties with that country
could no longer claim to fulfil the conditions governing employ-
ment in the United Nations’,

and held that this ‘must continue to provide an essential guidance in
this matter’. In the same judgement, the Tribunal also recalled a part
of Information Circular ST/AFS/SER.A/238 of 19 January 1954
which stated, inter alia, that

‘The decision of a staff member to remain on or acquire perma-
nent residence status in... [the] country [of his duty station] in no
way represents an interest of the United Nations. On the contrary,
this decision may adversely affect the interests of the United

105
120 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

Nations in the case of internationally recruited staff members
in the Professional category ...’

The Applicant had been granted asylum in the United States of
America and there arose the problem of his having to waive privi-
leges and immunities with the permission of the Respondent. Such a
waiver was necessary for changing his visa category under the United
States laws. However there was apparently no immediate problem
and it seems that no request was made to the Respondent for agreeing
to the Applicant waiving his privileges and immunities. Besides,
a private bill was later introduced on the Applicant’s behalf in the
United States House and Senate.

XIII. In view of the foregoing, the Tribunal concludes that during
the period of his service with the United Nations the Applicant was
under secondment which, as already stated, could not be modified
except with the consent of all three parties and that no tacit agree-
ment existed between the Applicant and the Respondent between
10 February 1983 and 26 December 1983 changing the character of
their relationship.

XIV. With these conclusions in mind the Tribunal considered the
Applicant’s plea that he was entitled to, but was denied, the right to
receive ‘every reasonable consideration’ in terms of paragraph 5 of
General Assembly resolution 37/126, IV, of 17 December 1982.”

It is one of several perplexities posed by the Administrative Tribunal’s
Judgement that the Tribunal fails to make clear the relevance to its Judge-
ment, if any, of paragraph XII and its incorporation of passages of its con-
temporaneous Judgement No. 326 in the Fischman case (made by the
same Tribunal majority, i.e., President Ustor and Vice-President Sen).
Fischman refers to an allegedly “widely held belief” mentioned in a report
of the Fifth Committee that an international official who elects to break
his ties with his country could no longer claim to fulfil the conditions gov-
erning employment by the United Nations. Whatever the point of the
Tribunal’s invocation in the Yakimetz Judgement of 8 June 1984 of what it
said on 17 May 1984 in the Fischman case, what is clear is that the Tribunal
concluded that “an essential guidance in this matter” (i.e., Fischman) is the
aforesaid “widely held belief” and that a “consequence of his [Mr. Yaki-
metz’s] actions” in seeking to change his nationality was to raise “the ques-
tion of his [Mr. Yakimetz’s] suitability as an international civil servant”,
because of the doctrine set out in and quoted from Fischman which pro-
vides “essential guidance”. The Tribunal further held that “In view of the
foregoing” (para. XIII), and “With these conclusions in mind”
(para. XIV) — ie., apparently, its foregoing holdings, among others,

106
121 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

about Mr. Yakimetz’s suitability — the Tribunal considered the Appli-
cant’s pleas respecting entitlement to but denial of every reasonable con-
sideration for a career appointment.

In so holding, the Tribunal committed an error of law relating to a pro-
vision of the United Nations Charter, namely Article 101, paragraph 3. As
noted above, a change of nationality, much less an intended change of
nationality, is not, or should not be, a consideration “essentially” bearing
upon employment of United Nations staff. A change of nationality, while
it may marginally affect computation of national quotas, does not detract
from the efficiency, competence or integrity of a staff member. It does not
throw into question the “suitability” of “an international civil servant”
for continued service. In certain circumstances, it might even be evidence
that such a staff member sought to avoid receipt of, or compliance with,
“instructions from any government or from any other authority external
to the Organization”. The Applicant indeed alleges the existence of such
circumstances in this case. His allegations, for which some supporting
evidence has been introduced, have not been refuted or even denied.
This is not to say that the Secretary-General transgressed Article 101,
paragraph 3, of the Charter in taking account of Mr. Yakimetz’s pro-
posed change of nationality; such a proposed change was among the
circumstances he could weigh in the process of giving Mr. Yakimetz
consideration for a career appointment — provided that he actually gave
Mr. Yakimetz that consideration. It is to say that the Tribunal’s holding
that that proposed change put into question — it indicates, “essential”
question — Mr. Yakimetz’s suitability for continued United Nations
service did transgress Article 101, paragraph 3, of the Charter.

The question before the Court in the Yakimetz case naturally is not
whether the Administrative Tribunal’s Judgement in the Fischman case
contained an error of law relating to a Charter provision, but whether the
reliance on the passage of the Fischman Judgement quoted by the Tribu-
nal in its Yakimetz Judgement imported an error into that Judgement,
and, if so, whether it is an error of law relating to a Charter provision. The
Tribunal found it appropriate to incorporate holdings in the Fischman
case into Yakimetz, holdings which attribute “essential guidance” to
a so-called “widely held belief” about the legal consequences to be
attached to a United Nations official’s change of nationality. It thereby
invested maintenance of nationality of a United Nations official with an
essentiality or paramountcy which conflicts with the terms of Article 101,
paragraph 3, of the Charter. Beliefs expressed in a United Nations

107
122 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

committee, whether widely held or not, are not sources of law; still less
may they derogate from the terms of the Charter. The weight attached
by the Administrative Tribunal to that belief thus constitutes an error of
law relating to a provision of the Charter. That error does not appear to
have had dispositive effect on the Tribunal’s Judgement; for this reason,
it may be treated as obiter dictum. But since the Court, as the Court
acknowledges, is obliged to assign error relating to a Charter provision
regardless of its impact on the operative part of the Tribunal’s decision,
and whether or not it “has occasioned a failure of justice”, the Court
should have held that, in this respect, the Administrative Tribunal erred
on a question of law relating to a provision of the Charter. The Court’s
failure to do so is the more regrettable in view of the importance of
upholding a principle of the Charter which is vital to the maintenance
of the independence and exclusively international responsibility of the
Secretariat.

At the same time, it should be observed that the Court

“notes in this respect that the ‘widely held belief? amounts to the
views expressed by some delegates to the Fifth Committee in 1953 at
the Eighth Session of the General Assembly, which never material-
ized in an Assembly resolution” (para. 84).

The Court furthermore quotes a statement of the Secretary-General that
differs sharply and refreshingly from the foregoing erroneous holding of
the Administrative Tribunal:

“Certainly, Respondent does not consider that a continuing rela-
tionship with a national government is a contractual obligation of
any fixed-term staff member — seconded or not —, nor would a
break between a staff member and his government constitute in itself
grounds for terminating the fixed-term contract of a fixed-term staff
member seconded or not. It is not for Respondent to approve or dis-
approve Applicant’s transfer of allegiance.” (Para. 83.)

Equally, in its reasoning, the Court disowns:

“saying that a change or attempted change of nationality may be
treated as a factor outweighing the ‘paramount’ consideration de-
fined by Article 101, paragraph 3, of the Charter .. .” (para. 87).

Nevertheless, in the end, and “on balance”, the Court, reiterating that
its proper role is not to substitute its own opinion on the merits for that of
the Tribunal, declines to find an error of law relating to a Charter provi-
sion here, on the grounds that the Tribunal found as a fact that there had

108
123 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

been “reasonable consideration” of Mr. Yakimetz’s case, “and by impli-
cation that the Secretary-General had not been under a misapprehension
as to the effect of secondment” and that: “The provision of Article 101,
paragraph 3, of the Charter must have been present to the mind of the
Tribunal when it considered the question” (para. 89). Without further
explanation, the Court then concludes: “In the view of the Court, these
findings cannot be disturbed on the ground of error on a question of law
relating to the provisions of the Charter.” (Ibid.)

The Court thus takes care not to approve the Tribunal’s Judgement in
so far as it holds that a change of nationality or attempted change raises
essential questions about the suitability of a staff member for continued
employment. Since the Tribunal’s Judgement on this important issue so
obviously conflicts with the letter and spirit of the Charter, the Court
could hardly do otherwise.

What is puzzling is that the Court refrains from forthrightly denomina-
ting the Tribunal’s evident error as an error of law relating to a Charter
provision because of the Court’s conclusion that (a)the Tribunal found as
a fact that Mr. Yakimetz had been afforded reasonable consideration; (b)
the Tribunal found “by implication” that the Secretary-General had no
misapprehension about the effect of secondment; and (c) the Tribunal
must have had the terms of Article 101, paragraph 3, “in mind”. The Court
appears to believe that the Tribunal’s findings, or what the Court assumes
that the Tribunal had in mind, cure, in some way, the Tribunal’s manifest
misconstruction of Article 101, paragraph 3, of the Charter. To my mind,
however, this elusive reasoning of the Court illustrates again how far it
strains to avoid explicit recognition of the Tribunal’s errors of law relating
to provisions of the Charter.

The Court’s attempts to explain away the Tribunal’s error of law in
respect to Article 101, paragraph 3, of the Charter are particularly unper-
suasive when it is recalled that, in respect of factor (a), the Tribunal’s
finding of “fact” is based on no facts whatever; it simply is an inference
— as the Tribunal admits — and one which the Tribunal claims to derive
from the text of a letter, which text refutes the inference (as do the sur-
rounding circumstances of the case). As to factor (b), in which the Court
finds that the Tribunal “by implication” concluded that the Secretary-
General had not been under a misapprehension as to the effect of second-
ment, the weakness of the Tribunal’s reasoning and of the Court’s
reliance upon it is revealed by resort to “implication”. “Implication” of
a fact cannot override demonstration of a contrary fact; and the com-
munications of the Secretary-General which Judge Jennings quotes
demonstrate that, at the operative time, the Secretary-General obviously
was under the precise misapprehension as to the effect of secondment
which the Tribunal chooses to imply that he was not. As to factor (c)
— that the provision of Article 101, paragraph 3, of the Charter “must

109
124 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

have been present to the mind of the Tribunal when it considered the
question” — that may well be so. But the question is not whether the
Tribunal thought about the terms of Article 101, paragraph 3, but
whether it thought about them correctly. If it did not, and if it expressed
its error in its judgement, it committed an error of law relating to a
provision of the Charter. Actually, that is exactly what it did, when it
incorporated into its judgement in Yakimetz its erroneous holding in
Fischman which invests a Secretariat official’s change of nationality
with an essentiality or paramountcy which conflicts with the terms of
Article 101, paragraph 3.

For these reasons, I regret to say that the Court’s conclusion that “these
findings cannot be disturbed on the ground of error on a question of law
relating to the provisions of the Charter” is what is truly disturbing. In my
view, the Court, taking cover behind the jurisdictional barrier which it has
found it politic to postulate, has turned a blind eye towards the Adminis-
trative Tribunal’s errors of law relating to Charter provisions. The loser is
the United Nations and the independent Secretariat which its Charter is
designed to protect.

THE COURT’S CONSTRUCTION OF ARTICLE 100 OF THE CHARTER AND THE
TRIBUNAL’S ERROR OF LAW RELATING TO ARTICLE 100

The Court rejects the Applicant’s contention that the Tribunal commit-
ted an error of law relating to Article 100, paragraph 1, of the Charter,
which provides:

“In the performance of their duties the Secretary-General and the
staff shall not seek or receive instructions from any government or
from any other authority external to the Organization. They shall
refrain from any action which might reflect on their position as
international officials responsible only to the Organization.”

The Court holds:

“His [Mr. Yakimetz’s] argument rests on the following premises:
that the Secretary-General believed that he could not give the Appli-
cant any further employment whatever without the consent of his
former national Government; that the Tribunal found that this was
the Secretary-General’s belief; that that belief was wrong as a matter
of law; and that the Tribunal failed to find that it was wrong in law.
The Court however does not consider either that the Tribunal found
the existence of the belief attributed to the Secretary-General, or that
the Tribunal found that such a belief was or would have been correct.

110
125 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

In view of the nature of the decision actually taken by the Tribunal
on the facts of the case, it does not appear necessary to consider the
matter further.” (Para. 77.)

In my view, the Court’s terse interpretation of Article 100, paragraph 1,
as it applies to the current case, is unduly confining. It fails to take account
of the import for this case of the second sentence of Article 100, para-
graph 1. And it is difficult to reconcile with the construction of Article 100
which the Court rightly adopted in its Advisory Opinion on Reparation for _
Injuries Suffered in the Service of the United Nations.

It may be recalled that, in that landmark decision, the Court held that
the United Nations has the capacity to bring an international claim in
respect of the damage caused to the victim, its agent. In the course of
the proceedings, Mr. G. G. Fitzmaurice of the United Kingdom argued
for a liberal construction of Article 100 of the Charter in the following
terms:

“In its written statement the United Kingdom Government has
suggested that the requisite basis may be found in Article 100 of the
Charter which creates a special relationship of international alle-
giance between the Organization and its servants. This, it is sug-
gested, does forge between the Organization and its servants a link
going beyond the ordinary relationship of master and servant, and
which may provide the necessary basis for claims made by the Orga-
nization on behalf of the servants themselves in respect of the
damage done to them.

If we follow the argument out, I think we shall see how this comes
about. The special allegiance partially displaces the normal alle-
giance owed by individuals to their national State, and, in all matters
affecting the United Nations, replaces it by an allegiance due exclu-
sively to the Organization. Thus, where the servant concerned suffers
injury in the course of doing the work of the Organization, in respect
of which his allegiance is owed solely to the Organization, and even,
if necessary, as against his own national State, it seems not only an
appropriate, but even a necessary consequence of this position, that
the Organization should be regarded as having the capacity to make a
claim in respect of the loss or damage caused to him or his depen-
dents.

Indeed, one might go further and say that the effect of Article 100
of the Charter is that the Members of the United Nations can be
regarded as having implicitly recognized that such capacity must
exist if the Organization is to be in a position adequately to carry
out its functions. The point may be illustrated by considering the
case of a United Nations servant who is required in the course of his
work to do something which his own national State disapproves of

111
126 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

or considers to be contrary to its own interests. If he suffers injury in
the course of doing this, it is then very possible that his national State
will refuse to make any claim on his behalf, or will, at any rate, not
feel called upon to do so. Consequently, unless the Organization
itself be regarded as having the capacity to make claims on behalf
of these persons, and in respect of the loss or damage caused to
them, there will exist a lack of adequate protection, a position which
may be prejudicial to the good functioning of the Organization,
because if United Nations servants feel that they cannot look to
the Organization for protection if they suffer injury in carrying out
their duties, and that they must look, if at all, to their own national
State for protection, their allegiance is liable, to that extent, to be
divided, and the work of the Organization to suffer in consequence.
This is precisely the situation which it was the intention of Arti-
cle 100 of the Charter to guard against, and the Members of the
United Nations must be considered as having recognized this fact.
To put the matter in another way, the capacity of the Organization
to make a direct claim on behalf of its servants in respect of injuries
suffered by them in the course of performing their duties, is really
the necessary complement to or, as it were, the opposite facet of
the exclusive allegiance owed by them to the Organization; for you
cannot ask a man to be faithful solely to an international organiza-
tion in doing his work and even as against his own national State,
and yet expect him to remain solely dependent on that State for pro-
tection in case he suffers injury in the course of doing this same
work — especially when ...he may be placed in especial danger
by the very nature of this work. Such a position would be obviously
contrary to the principle enshrined in the Charter, and clearly
inherent in the very conception of the United Nations, that the Organ-
ization and its servants should function independently of all consid-
erations of nationality: because, if they ought to do so, then they
must also be enabled to do so, that is to say the Organization must
have such capacities as are necessary to bring this about, or, if you
prefer it, must not lack capacities in the absence of which this
independence may be prejudiced.” (.C_J. Pleadings, Oral Arguments,
Documents, Reparation for Injuries Suffered in the Service of the
United Nations, 1949, pp. 123-124.)

The Court responsively construed Article 100 of the Charter in the follow-
ing way:
“Having regard to its purposes and functions already referred to,
the Organization may find it necessary, and has in fact found it neces-

112
127

APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

sary, to entrust its agents with important missions to be performed in
disturbed parts of the world. Many missions, from their very nature,
involve the agents in unusual dangers to which ordinary persons are
not exposed. For the same reason, the injuries suffered by its agents
in these circumstances will sometimes have occurred in such a man-
ner that their national State would not be justified in bringing a claim
for reparation on the ground of diplomatic protection, or, at any rate,
would not feel disposed to do so. Both to ensure the efficient and
independent performance of these missions and to afford effective
support to its agents, the Organization must provide them with ade-
quate protection

For this purpose, the Members of the Organization have entered
into certain undertakings, some of which are in the Charter and
others in complementary agreements. The content of these undertak-
ings need not be described here; but the Court must stress the im-
portance of the duty to render to the Organization ‘every assistance’
which is accepted by the Members in Article 2, paragraph 5, of the
Charter. It must be noted that the effective working of the Organiza-
tion — the accomplishment of its task, and the independence and
effectiveness of the work of its agents — require that these undertak-
ings should be strictly observed. For that purpose, it is necessary that,
when an infringement occurs, the Organization should be able to call
upon the responsible State to remedy its default, and, in particular, to
obtain from the State reparation for the damage that the default may
have caused to its agent.

In order that the agent may perform his duties satisfactorily, he
must feel that this protection is assured to him by the Organization,
and that he may count on it. To ensure the independence of the agent,
and, consequently, the independent action of the Organization itself,
it is essential that in performing his duties he need not have to rely on
any other protection than that of the Organization (save of course for
the more direct and immediate protection due from the State in
whose territory he may be). In particular, he should not have to rely
on the protection of his own State. If he had to rely on that State, his
independence might well be compromised, contrary to the principle
applied by Article 100 of the Charter. And lastly, it is essential that
— whether the agent belongs to a powerful or to a weak State; to
one more affected or less affected by the complications of interna-
tional life; to one in sympathy or not in sympathy with the mission
of the agent — he should know that in the performance of his duties
he is under the protection of the Organization. This assurance is
even more necessary when the agent is stateless.” (ILC.J. Reports 1949,
pp. 183-184; emphasis added.)

It was observed years ago of this holding of the Court that:

113
128 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

“The breadth of the Court’s construction of Article 100 is instruc-
tive. The Court was prepared to hold, as in fact it did, that in the rela-
tively unlikely event of an agent of the Organization being injured in
the course of his duties in circumstances involving the responsibility
of a State, or, rather, in the contingency of the agent’s anticipating the
possibility of the occurrence of such an event, his independence
might be compromised unless he were able to rely upon the very li-
mited protection afforded by the presentation of a monetary claim
post facto, not by his State, but rather by the Organization. This atti-
tude of the Court is of importance for its possible approach to a less
indirect encroachment upon Article 100.” (S. M. Schwebel, “The In-
ternational Character of the Secretariat of the United Nations”,
XXX The British Year Book of International Law (1953), p. 82.)

Is there not a more direct encroachment upon Article 100 in the Admin-
istrative Tribunal’s disposition of the Yakimetz case? If the Secretary-
General believed, as the evidence uniformly indicates that he did believe,
that Mr. Yakimetz could not be considered for a career appointment in the
absence of the consent of the USSR Government, and if, as it did, the Ad-
ministrative Tribunal failed so to find despite the evidence requiring that
finding, those errors may, in my view, be seen as errors “relating to” Arti-
cle 100, paragraph 1, of the Charter. Error did not consist of the Secretary-
General’s seeking or receiving instructions from the Government of the
USSR in violation of the first sentence of that paragraph; consequently,
there is no error of the Tribunal in failing so to hold. But if, under a misap-
prehension about the weight to attach to the lack of consent of the Soviet
Union to a career appointment for Mr. Yakimetz, the Secretary-General
gave that Soviet position determinative weight, then the Secretary-Gene-
ral did not merely commit an error of law. He failed to fulfil his obligation
under the second sentence of Article 100, paragraph 1, to “refrain from
any action which might reflect” on his position as an international official
“responsible only to the Organization”, because, in effect, he ceded
responsibility in this respect to a “government or . . . other authority
external to the Organization”. Therein lies the error relating to a Charter
provision. In my view, this conclusion is consistent both with the facts, in
so far as the facts have been placed before the Court, and with the law, in
the construction of it earlier made by the Court in the Reparation for
Injuries Suffered in the Service of the United Nations case. It is equally
consonant with Judgement No. 431 of the Administrative Tribunal of
the International Labour Organisation, In re Rosescu. The failure of
the Administrative Tribunal to assign this error constitutes an error of law
relating to a provision of the Charter.

114
129 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

THE QUESTION OF WHETHER A STATE MAY LAWFULLY REQUIRE THAT ALL
OF ITS NATIONALS ENGAGED BY THE UNITED NATIONS BE SECONDED

The Court’s opinion does not do more than to allude to the rights and
duties of a State in respect of its nationals who are seconded for service in
the United Nations Secretariat, though this is a question which was
argued in the course of the proceedings. In this regard, two observa-
tions may be made. The first is that, as the Government of Canada rightly
submitted in its written statement:

“the only interpretation of secondment that is consistent with the
terms of the Charter is that in such an arrangement an individual
makes his services available to the U.N. Secretariat, while the
member State concerned grants the individual a right to return to his
previous employment. Any interpretation that seeks to provide
member states with a veto power over any staffing decision of the
Secretary-General is contrary to the Charter.

The Secretary General undoubtedly has a legitimate interest in
consulting with member states on staff appointments in the interests
of securing the highest standard of efficiency, competence and
integrity, or to seek out staff to improve the geographical distribu-
tion of employees in the Secretariat. Indeed, the relationship of an
employee with his or her country of nationality may be a factor in
determining the extent to which an individual fulfills the require-
ments of Article 101. The views of the member state, in this regard,
may be a relevant factor but cannot be the sole criterion in deci-
sions of the Secretary General with respect to secondments.

If the appointment or re-appointment of an employee were re-
fused solely for want of the consent of the country of the employee’s
nationality, or indeed of any other member state, such decision
would be contrary to Articles 100 and 101 of the U.N. Charter.”

The second observation is that it is difficult to reconcile with the Char-
ter the policy pursued by certain States of Eastern Europe in requiring
that 100 per cent of their nationals appointed to the Secretariat of the
United Nations have fixed-term contracts (the Report of the Secretary-
General on the Composition of the Secretariat, A/41/627 of 27 September
1986, pp. 31-35, shows that, whereas 100 per cent of the nationals of the
Soviet Union are on fixed-term contracts, 32 per cent of China’s, 18.5 per
cent of France’s, 14 per cent of the United Kingdom’s and 16.4 per cent
of the United States’s nationals in the Secretariat serve on fixed-term
contracts). Does a United Nations Member which, by the terms of Arti-

115
130 APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

cle 100, paragraph 2, of the Charter, “undertakes to respect the exclu-
sively international character of the responsibilities of the Secretary-
General and the staff and not to seek to influence them in the discharge
of their responsibilities” fulfil those obligations when it requires that all
of its nationals serving in the Secretariat be seconded from its Govern-
ment service? Can it be supposed that such nationals are well-placed to
fulfil their obligation not to “seek or receive instructions from any govern-
ment or any authority external to the Organization” and to “refrain
from any action which might reflect on their position as international
officials responsible only to the Organization” ?

In view of these considerations, the recommendation contained in the
report of the “Group of 18” that “no more than 50 per cent of the
nationals of any one Member State employed by the United Nations
should be appointed on a fixed-term basis” is to be welcomed. (Report of
the Group of High-Level Inter-Governmental Experts to Review the Effi-
ciency of the Administrative and Financial Functioning of the United
Nations, GAOR, Forty-first Session, Supplement No. 49, A/41/49, p. 22.)
Also to be welcomed, if for distinguishable reasons, is the Judgment on
8 April 1986 of the United States District Court for the Eastern District of
Pennsylvania in Hinton v. Devine (Civ. No. 84-1130), declaring unconsti-
tutional the International Organizations Employees Loyalty Program
instituted pursuant to US Executive Order No. 10422 of 9 January 1953.
It is reported that the United States Government has decided not to
appeal that judgment and that it has suspended the investigative pro-
gramme of Executive Order No. 10422. (See Mark A. Roy, “U.S. Loyalty
Program for Certain UN Employees Declared Unconstitutional”, 80 Amer-
ican Journal of International Law (1986), p. 984.)

I believe that the observations of the late Secretary-General of the
United Nations, Dag Hammarskjéld, on the question of secondment
remain as valid today — in their legal as well as political conclusion —
as they were when he set them out in a famous Lecture delivered to Con-
gregation at Oxford University on 30 May 1961:

“A risk of national pressure on the international official may also
be introduced, in a somewhat more subtle way, by the terms and
duration of his appointment. A national official, seconded by his
government for a year or two with an international organization, is
evidently in a different position psychologically — and one might
say, politically — from the permanent international civil servant
who does not contemplate a subsequent career with his national

116
131

117

APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

government. This was recognized by the Preparatory Commission
in London in 1945 when it concluded that members of the Secre-
tariat staff could not be expected ‘fully to subordinate the special
interests of their countries to the international interest if they are
merely detached temporarily from national administrations and
dependent upon them for their future’. Recently, however, assertions
have been made that it is necessary to switch from the present
system, which makes permanent appointments and career service
the rule, to a predominant system of fixed-term appointments to be
granted mainly to officials seconded by their governments. This
line is prompted by governments which show little enthusiasm for
making officials available on a long-term basis, and, moreover,
seem to regard — as a matter of principle or, at least, of ‘realistic’
psychology — the international civil servant primarily as a
national official representing his country and its ideology. On this
view, the international civil service should be recognized and de-
veloped as being an ‘intergovernmental’ secretariat composed prin-
cipally of national officials assigned by their governments, rather
than as an ‘international’ secretariat as conceived from the days
of the League of Nations and until now. In the light of what I have
already said regarding the provisions of the Charter, I need not
demonstrate that this conception runs squarely against the prin-
ciples of Articles 100 and 101.

This is not to say that there is not room for a reasonable number of
‘seconded’ officials in the Secretariat. It has in fact been accepted
that itis highly desirable to have a number of officials available from
governments for short periods, especially to perform particular tasks
calling for diplomatic or technical backgrounds. Experience has
shown that such seconded officials, true to their obligations under
the Charter, perform valuable service but as a matter of good policy it
should, of course, be avoided as much as possible to put them on
assignments in which their status and nationality might be embar-
rassing to themselves or the parties concerned. However, this is quite
different from having a large portion of the Secretariat — say, in
excess of one-third — composed of short-term officials. To have so
large a proportion of the Secretariat staff in the seconded category
would be likely to impose serious strains on its ability to function as a
body dedicated exclusively to international responsibilities. Espe-
cially if there were any doubts as to the principles ruling their work in
the minds of the governments on which their future might depend,
this might result in a radical departure from the basic concepts of the
Charter and the destruction of the international civil service as it has
been developed in the League and up to now in the United Nations.”
132

APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

(The International Civil Servant in Law and in Fact, Oxford at the Clar-
endon Press, 1961, pp. 17-19.)

THE POSSIBILITY OF HEARINGS IN THIS CLASS OF CASE

As the Court’s Opinion records, hearings in this case were not held, a
decision which was the more understandable because neither the Secre-
tary-General nor Mr. Yakimetz requested oral argument. Had hearings
taken place, however, it may be that certain significant factual uncertain-
ties might have been resolved. At all events the Court could have decided
to hold hearings in this case and is at liberty to do so in future such cases.
A matter which has been the subject of some misunderstanding has,
I believe, been usefully clarified by the following statement of the
Secretary-General:

118

“One of the objections against the present system of review by ICJ
advisory opinions is the truncated Court procedure foreseen. Be-
cause no way was seen for individual applicants to appear through
counsel in oral proceedings in the Court, the General Assembiy, in
the resolution by which it adopted article 11 of the UNAT statute
(957 (X), para. 2), recommended that neither States nor the Secretary-
General seek to present oral statements in such an ICJ proceeding.
The Secretary-General and all interested States have so far complied
with this request, but unease has been expressed that this does vio-
lence to the judicial procedures of the Court, that in some cases a hear-
ing may be necessary for the proper presentation of a case and that
the entire procedure is thus at the mercy of any State that might insist
on its right to make an oral statement under article 66 (2) of the ICJ
Statute (which would result in the type of inequality of arms vis-d-vis
the applicant that would almost surely cause the Court to abort the
proceeding).

However, this entire procedural limitation appears to be unneces-
sary. Under article 11 (2) of the UNAT statute, the Secretary-General
is obliged to transmit to the Court the views of the applicant in the
Tribunal proceeding as to which the Court’s opinion was requested.
In the ‘appeals’ so far brought to the Court under UNAT statute arti-
cle 11 and the one brought under ILOAT statute article XII, the
applicant’s views were presented to the Court by having the exe-
133

119

APPLICATION FOR REVIEW (DISS. OP. SCHWEBEL)

cutive head concerned (respectively the United Nations Secretary-
General and the UNESCO Director-General) forward directly, with-
out any editing or censorship, all written communications received
from the applicant or his counsel. Precisely in the same way, if oral
proceedings were held, counsel selected by the applicant (and
acceptable to the Court) could be introduced as the Secretary-
General’s special representative to express the applicant’s views.
With respect to this proposal the President of the Court has indi-
cated ‘that the Court, which has stressed on several occasions the
maintenance of the principle of equality among the parties, will
continue to bear it in mind in determining its own procedure in
each particular case’.

Whether or not UNAT statute article 11 is maintained unchanged,
or is restricted to purely State-initiated proceedings... or a new type
of reference to the Court is introduced . . . the General Assembly
might consider changing the recommendation in its resolution
957 (X) in the sense indicated . . . This recommendation should be
formulated broadly enough so as also to apply to reviews sought
under article XII of the [LOAT statute.” (Report of the Secretary-
General on the feasibility of establishing a single administrative
tribunal, A/C.5/397, paras. 88-90.)

(Signed) Stephen M. SCHWEBEL.
